



Exhibit 10.25
CITIZENS COMMUNITY BANCORP, INC.
2018 EQUITY INCENTIVE PLAN
DIRECTOR RESTRICTED STOCK AGREEMENT
RS No. ____
Shares of Restricted Stock are hereby awarded on ____________________, by
Citizens Community Bancorp Inc., a Maryland corporation (the “Corporation”), to
_________________________ (the “Grantee”), in accordance with the following
terms and conditions of this Restricted Stock Agreement (this “Award
Agreement”):
1.
Restricted Stock Award. The Corporation hereby awards to the Grantee _______
shares (“Shares”) of common stock, par value $0.01, of the Corporation (“Common
Stock”) pursuant to the Citizens Community Bancorp, Inc. 2018 Equity Incentive
Plan, as the same may be amended from time to time (the “Plan”), and upon the
terms and conditions and subject to the restrictions in the Plan and as
hereinafter set forth. A copy of the Plan, as currently in effect, is
incorporated herein by reference and is attached hereto.

2.
Restrictions on Transfer and Restricted Period. During the period (the
“Restricted Period”) commencing on the date of this Award Agreement and
terminating as provided below, Shares with respect to which the Restricted
Period has not lapsed may not be sold, assigned, transferred, pledged, or
otherwise encumbered by the Grantee except, in the event of the death of the
Grantee, by will or the laws of descent and distribution or pursuant to a
“domestic relations order,” as defined in Section 414(P)(1)(B) the Code, or as
hereinafter provided. Shares with respect to which the Restricted Period has
lapsed shall sometimes be referred to herein as “vested.”

Provided that the Grantee does not incur a Termination of Service (as defined
below), Shares shall become vested in accordance with the following schedule:
Date of Vesting
Number of Shares Vested
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





Except to the extent prohibited by OCC regulations, the Committee referred to in
Section 3 of the Plan shall have the authority, in its discretion, to accelerate
the time at which any or all of the restrictions shall lapse with respect to any
Shares or to remove any or all of such restrictions, whenever the Committee may
determine that such action is appropriate by reason of changes in applicable tax
or other laws, changes in circumstances occurring after the commencement of the
Restricted Period, or any other reason.
3.
Termination of Service. Except as provided in Section 8 below, if the Grantee
incurs a termination of Service (a “Termination of Service”) for any reason
(other than death, Disability or Termination for Cause), Shares which are not
vested at the time of such Termination of Service shall vest pro rata based on
the Grantee’s length of service during the vesting period, upon such Termination
of Service, and all unvested Shares will be forfeited as of such date. If the
Grantee incurs a Termination of Service by reason of death or Disability, all
Shares awarded pursuant to this Award Agreement shall become vested at the time
of such Termination, and the Shares shall not thereafter be forfeited. If the
Grantee incurs a Termination for Cause, all Shares awarded pursuant to this
Award Agreements shall be forfeited to the Corporation as of the date of such
Termination of Service.

4.
Certificates for the Shares. The Corporation shall issue ___ certificates in
respect of the Shares in the name of the Grantee, and shall hold such
certificates for the benefit of the Grantee until the Shares represented thereby
become vested. Such certificates shall bear the following legend:

“The shares of common stock evidenced hereby are subject to the terms of a
Restricted Stock Agreement made pursuant to the terms of the Citizens Community
Bancorp, Inc. 2018 Equity Incentive Plan, copies of which are on file at the
executive offices of Citizens Community Bancorp, Inc., and may not be sold,
encumbered, hypothecated or otherwise transferred, except in accordance with the
terms of such Plan and Restricted Stock Agreement.”
The Grantee further agrees that simultaneously with the execution of this Award
Agreement, the Grantee shall execute stock powers in favor of the Corporation
with respect to the Shares and that the Grantee shall promptly deliver such
stock powers to the Corporation.
5.
Grantee’s Rights. Subject to all limitations provided in this Award Agreement,
the Grantee, as owner of the Shares during the Restricted Period, shall have all
the rights of a stockholder, including, but not limited to, the right to receive
all dividends paid on the Shares and the right to vote such Shares.

6.
Expiration of Restricted Period. Upon the lapse or expiration of the Restricted
Period with respect to a portion of the Shares, the Corporation shall deliver to
the Grantee (or in the case of a deceased Grantee,



2    



--------------------------------------------------------------------------------





to his legal representative) the certificate in respect of such Shares and the
related stock power held by the Corporation pursuant to Section 4 above. The
Shares as to which the Restricted Period shall have lapsed or expired shall be
free of the restrictions referred to in Section 2 above, and such certificate
shall not bear the legend provided for in Section 4 above.
7.
Adjustments for Changes in Capitalization of the Corporation. In the event of
any change in the outstanding shares of Common Stock by reason of any
reorganization, recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, or any change in the corporate
structure of the Corporation or in the shares of Common Stock, the number and
class of Shares covered by this Award Agreement shall be appropriately adjusted
by the Committee, whose determination shall be conclusive. Any shares of Common
Stock or other securities received, as a result of the foregoing, by the Grantee
with respect to Shares subject to the restrictions contained in Section 2 above
shall also be subject to such restrictions, and the certificate or other
instruments representing or evidencing such shares or securities shall be
legended and deposited with the Corporation in the manner provided in Section 4
above.

8.
Effect of Change in Control. If a tender offer or exchange offer for shares of
the Corporation (other than such an offer by the Corporation) is commenced, or
if a change in control (as defined in the Plan) shall occur, all previously
unvested Shares shall vest in full upon the happening of such events; provided,
however, that no Shares which have previously been forfeited shall thereafter
become vested.

9.
Delivery and Registration of Shares of Common Stock. The Corporation’s
obligation to deliver Shares hereunder shall, if the Committee so requests, be
conditioned upon the Grantee’s compliance with the terms and provisions of
Section 7.6 of the Plan.

10.
Plan and Plan Interpretations as Controlling. The Shares hereby awarded and the
terms and conditions herein set forth are subject in all respects to the terms
and conditions of the Plan, which are controlling. Capitalized terms used herein
which are not defined in this Award Agreement shall have the meaning ascribed to
such terms in the Plan. All determinations and interpretations made in the
discretion of the Committee shall be binding and conclusive upon the Grantee or
his legal representatives with regard to any question arising hereunder or under
the Plan.

11.
Grantee Service. Nothing in this Award Agreement shall limit the right of the
Corporation or any of its Affiliates to terminate the Grantee’s service as a
director, advisory director, or employee, or otherwise impose upon the
Corporation or any of its Affiliates any obligation to employ or accept the
services of the Grantee.



3    



--------------------------------------------------------------------------------





12.
Withholding Tax. Grantee acknowledges that under current federal tax law the
value of the Shares will be included as ordinary income in the year the
restrictions lapse. Upon the termination of the Restricted Period with respect
to any Shares (or at any such earlier time, if any, that an election is made by
the Grantee under Section 83(b) of the Code, or any successor thereto), the
Corporation may withhold from any payment or distribution made under the Plan
sufficient Shares to cover any applicable withholding and employment taxes. The
Corporation shall have the right to deduct from all dividends paid with respect
to Shares the amount of any taxes which the Corporation is required to withhold
with respect to such dividend payments.

13.
Amendment. The Committee may waive any conditions of or rights of the
Corporation or modify or amend the terms of this Award Agreement; provided,
however, that the Committee may not amend, alter, suspend, discontinue or
terminate any provision hereof which may adversely affect the Grantee without
the Grantee’s (or his legal representative’s) written consent.

14.
Corporation’s Insider Trading Policy Acknowledgement. Grantee acknowledges that
Grantee has received, or has had access to, the Corporation’s Insider Trading
Policy. Grantee acknowledges, agrees and understands that any purchase or sale
of shares of Common Stock, including any shares of Common Stock issued in
connection with the Shares, or any attempted sale or transfer of the Shares, are
subject to and governed by the provisions of the Insider Trading Policy. By
executing this Agreement or accepting this award, Employee agrees to abide by
and follow such the terms of the Insider Trading Policy.

15.
Grantee Acceptance. The Grantee shall signify his acceptance of the terms and
conditions of this Award Agreement by signing in the space provided below, by
signing the attached stock power(s), and by returning a signed copy hereof and
of the attached stock power(s) to the Corporation.

IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the date first above written.


4    



--------------------------------------------------------------------------------









CITIZENS COMMUNITY BANCORP, INC.




By: ________________________________


ACCEPTED:


By: ________________________________
Grantee Name


_________________________________
(Street Address)


_________________________________
(City, State and Zip Code)










5    

